Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 7/25/2019.  Claims 1-7 are pending and examined.

Claim Objections
Claims 1, 3, 4, and 5 are objected to because of the following informalities:  Appropriate correction is required.
Claims 1 and 3, “variable geometry”, “a fuel flow rate”, “the flow rate provided by the pump” are believed to be in error for “a variable geometry”, “the fuel flow rate”, “the fuel flow rate provided by the pump”.
Claim 4 “the sun gear and the ring gear”, “the reducer” are believed to be in error for “the central sun gear and the external ring gear”, “the epicyclic gear reducer”
Claim 5 “said elements” is believed to be in error for ““said three elements”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive device in claims 1, 3, 4 and 7 and hydromechanical group in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case the limitation device/drive device has been construed as comprising a variable gear ratio transmission and a hydromechanical group has been construed as comprising at least one of: a metering valve, a regulating valve and a stop valve.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Drawings

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBA 2016/0186670 in view of Bader 2010/0018182 and Cires 5,813,611
Regarding claim 1, OBA teaches a fuel supply system (1H) for an aircraft engine ([0003] A fuel system for supplying fuel of a required amount with respect to an engine is mounted in an aircraft.), comprising a fuel circuit comprising: a pump (2a and 2b) positioned to send fuel (the fuel corresponding to fuel amount N in Fig. 8)  into said fuel circuit at a fuel flow rate (the flow rate corresponding to N) which is an increasing function of a rotational speed of a shaft of said pump ([0041] The centrifugal pump 2 a is attached to the main tube 1 in an inlet of the fuel pump mechanism 2. The centrifugal pump 2 a is a pump which delivers the fuel N in the discharge pressure which is proportional to the square of the rotational speed, for example, when the rotation is high, the discharge pressure is high, and when the rotation is low, the discharge pressure is low.); a hydromechanical group (11 and 3e and/or 5) positioned to control a fuel outlet ([0023] In a sixth aspect of the present disclosure, a fuel system includes a centrifugal pump which pressurizes and delivers fuel that is supplied to an aircraft engine); a drive device (2c) positioned to drive the shaft of the pump with a controllable rotational speed ([0094] The flowmeter 11 measures the flow amount of the fuel N which flows through the main tube 1, and outputs a measurement value to the ECU 4. The ECU 4 determines the fuel amount which is necessary for the engine E from the operation information of the airframe or the engine E, and furthermore, compares the determined fuel amount and the measurement value which is input from the flowmeter 11. In addition, the ECU 4 sends the difference of the values (that is, comparison result) to the transmission controller 2 d. The transmission controller 2 d controls the gear ratio in the transmission 2 c based on the comparison result which is input from the ECU 4. [0096] According to the fuel system 1H of the present embodiment which adopts such a configuration, the discharge amount of the centrifugal pump 2 a is measured by the flowmeter 11, and the measurement value is input to the ECU 4 as an electrical signal. For this reason, for example, it is possible to have the transmission controller 2 d control the gear ratio of the transmission 2 c upon processing on the software with respect to the measurement value and the like by the ECU 4. For this reason, it is possible to arbitrarily and most appropriately regulate the gear ratio of the transmission 2 c using operation conditions or the like of the aircraft); a branch (the branch through 3d) comprising at least one actuator (A), said branch starting with a branch connection (the inlet for the branch through 3d) on a derivation (the opening in 1 to which the branch through 3d is connected) positioned between an outlet of the pump (the outlet of 2a or 2b) and said hydromechanical group (see Fig. 8); the system regulating a fuel flow rate (the flow rate of N) to said fuel outlet from a flow rate set point value  (the fuel amount which is necessary for the engine E from the operation information of the airframe or the engine E [0094] The flowmeter 11 measures the flow amount of the fuel N which flows through the main tube 1, and outputs a measurement value to the ECU 4. The ECU 4 determines the fuel amount which is necessary for the engine E from the operation information of the airframe or the engine E, and furthermore, compares the determined fuel amount and the measurement value which is input from the flowmeter 11. In addition, the ECU 4 sends the difference of the values (that is, comparison result) to the transmission controller 2 d. The transmission controller 2 d controls the gear ratio in the transmission 2 c based on the comparison result which is input from the ECU 4. [0096] According to the fuel system 1H of the present embodiment which adopts such a configuration, the discharge amount of the centrifugal pump 2 a is measured by the flowmeter 11, and the measurement value is input to the ECU 4 as an electrical signal. For this reason, for example, it is possible to have the transmission controller 2 d control the gear ratio of the transmission 2 c upon processing on the software with respect to the measurement value and the like by the ECU 4. For this reason, it is possible to arbitrarily and most appropriately regulate the gear ratio of the transmission 2 c using operation conditions or the like of the aircraft), wherein said system further comprises: a flow rate sensor (11) positioned in the hydromechanical group (see Fig 8); and a flow rate loop (ECU and 2 d) positioned to determine a rotational speed of the pump as a function of the flow rate set point value and a measurement provided by said flow rate sensor (see [0094[ and [0096] supra, the rotational speed is a function of the gear ratio of the transmission); 
OBA as discussed above does not teach the flow rate loop determining a pressure set point value at the outlet of the pump.
OBA teaches in the embodiment of Fig. 8 discussed above combined with the teachings of the embodiment of Fig. 4 that pump rotational speed and a pressure at the outlet of the pump (the pump discharge pressure) can be used as interchangeable/equivalent parameterizations to control of the pump ([0073] The ECU 4 determines the necessary discharge pressure to supply the fuel N to the engine E from operation information on the airframe or the engine E, and compares the necessary discharge pressure to the measurement value which is input from the pressure sensor 9. In addition, the ECU 4 sends the difference of the values (that is, comparison result) to the transmission controller 2 d. The transmission controller 2 d controls the gear ratio in the transmission 2 c based on the comparison result which is input from the ECU 4. [0074] According to the fuel system 1D of the present embodiment which adopts such a configuration, the discharge pressure of the centrifugal pump 2 a is measured by the pressure sensor 9, and the measurement value is input to the ECU 4 as an electrical signal. For this reason, for example, it is possible to have the transmission controller 2 d control the gear ratio of the transmission 2 c upon processing on the software with respect to the measurement value and the like by the ECU 4. For this reason, it is possible to arbitrarily and most appropriately regulate the gear ratio of the transmission 2 c using operation conditions or the like of the aircraft).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA with OBA to perform a simple substitution of one known element (a target rotational speed of the pump) for another (a pressure set point for the pump for) to obtain predictable results (these are alternative parameterizations to achieve the same ends, delivery of a fuel at a target fuel flow rate into the combustion apparatus of the engine); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)
OBA as discussed above does not teach a pressure sensor positioned in the fuel circuit at the outlet of the pump; and a pressure loop arranged to control the speed of the drive device from a difference between a pressure measurement provided by the pressure sensor and said pressure set point value, to quickly adapt the flow rate provided by the pump to the flow rate set point value.
OBA Fig. 4 teaches a pressure sensor (9) positioned in the fuel circuit at the outlet of the pump (see Fig. 4); and a pressure loop (ECU and 2 d) arranged to control the speed of the drive device from a difference between a pressure measurement provided by the pressure sensor and said pressure set point value (see [0073] The ECU 4 determines the necessary discharge pressure to supply the fuel N to the engine E from operation information on the airframe or the engine E, and compares the necessary discharge pressure to the measurement value which is input from the pressure sensor 9. In addition, the ECU 4 sends the difference of the values (that is, comparison result) to the transmission controller 2 d. The transmission controller 2 d controls the gear ratio in the transmission 2 c based on the comparison result which is input from the ECU 4. [0074] According to the fuel system 1D of the present embodiment which adopts such a configuration, the discharge pressure of the centrifugal pump 2 a is measured by the pressure sensor 9, and the measurement value is input to the ECU 4 as an electrical signal. For this reason, for example, it is possible to have the transmission controller 2 d control the gear ratio of the transmission 2 c upon processing on the software with respect to the measurement value and the like by the ECU 4. For this reason, it is possible to arbitrarily and most appropriately regulate the gear ratio of the transmission 2 c using operation conditions or the like of the aircraft).  The recitation of “to quickly adapt the flow rate provided by the pump to the flow rate set point value” has been construed as the result of operating the fuel supply system taught by OBA as discussed above since the functional recitation does not structurally distinguish over OBA as discussed above (the ordinary operation will result in adapting the flow rate provided by the pump to the flow rate set point value, and since applicant has provided no guidance as to how to interpret “quickly” the speed at which this would be accomplished by OBA has been construed as reading on quickly).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified OBA with OBA to facilitate feedback control of the flow rate.
OBA as discussed above does not teach wherein the aircraft engine is a turbomachine and wherein the fuel for combustion is delivered to a combustion chamber.
Bader teaches a similar fuel system (having a pump with a variable transmission controlling the shaft speed input into the pump) for a similar application (aircraft engines) in which the aircraft engine is preferentially a gas turbine engine (gas turbine airplane engine [0002] It is common practice for fuel to be fed to a gas turbine airplane engine via a positive displacement pump (e.g. a gear pump). The pump receives fuel from a fuel circuit of the airplane and delivers a flow of fuel in particular for feeding the combustion chamber of the engine) and wherein the fuel for combustion is delivered to a combustion chamber (see [0002] supra).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified OBA with Bader so as to make the aircraft engine a gas turbine engine wherein the fuel for combustion is delivered to a combustion chamber since Bader teaches that it is an intended and preferred application of fuel systems having a pump with a variable transmission controlling the shaft speed input into the pump.
OBA in view of Bader as discussed above does not teach wherein the at least one actuator comprises actuators for controlling a variable geometry variable geometry of the turbomachine
Cires teaches that the actuators that vary nozzle throat size (a variable geometry of the turbomachine) are typically provide with fuel as a hydraulic fluid from the fuel supply system.  The conduit that is necessary to provide said fuel as the hydraulic fuel has been construed as a derivation of the fuel supply. (col. 2 ll. 20-30 “To achieve an acceptable high response nozzle actuation system it is necessary to utilize actuators for varying the throat size of the C/D exhaust nozzle. These actuators typically are hydraulic types of actuators that utilize the engine's fuel for the hydraulic medium. This invention contemplates utilizing an hydraulic actuator utilizing fuel as the hydraulic medium. Moreover, the fuel lines that interconnect the fuel pump and actuators must be flexible in order to accommodate the counter rotating duct function that is utilized to place the exhaust nozzle in the vectoring positions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA in view of Bader with Cires so as to provide the actuator as actuators for controlling a variable geometry variable geometry of the turbomachine to facilitate variable nozzle control and since Cires teaches this is typical for the actuators that vary nozzle throat size.
Regarding claim 3, OBA teaches a fuel supply system (1E) for an aircraft engine ([0003] A fuel system for supplying fuel of a required amount with respect to an engine is mounted in an aircraft.), comprising a fuel circuit (the elements including and downstream of 1 and ECU 4, 2c, 2d, 3c, 3b and 3g ) of comprising: a pump (2a and 2b) positioned to send fuel (N) into said fuel circuit (see Fig. 5) at a fuel flow rate (the flow rate of N) which is an increasing function of a rotational speed ([0041] The centrifugal pump 2 a is attached to the main tube 1 in an inlet of the fuel pump mechanism 2. The centrifugal pump 2 a is a pump which delivers the fuel N in the discharge pressure which is proportional to the square of the rotational speed, for example, when the rotation is high, the discharge pressure is high, and when the rotation is low, the discharge pressure is low.) of a shaft (the shaft connecting 2c to 2a) of said pump; a hydromechanical group (3a-c, 3e, 3g, and 5) positioned to control a fuel outlet (the outlet of K carrying N); a drive device (2c and 2d) positioned to drive the shaft of the pump (see Fig. 1E) with a controllable rotational speed (see [0041] supra); a branch (the elements on 6c) comprising at least one actuator (A), said branch starting with a branch connection (the connection between 1 and 6c) on a derivation positioned between an outlet of the pump and said hydromechanical group (the T junction formed by 1 and 6c); wherein said system further comprises: a metering unit (3a-c) positioned in the hydromechanical group (see Fig. 5) arranged to send a flow rate (the flow rate of N); a regulating valve (3a-c, 3e and 3g or 3e and 3g) positioned to be hydraulically controlled (see Fig. 5) by a pressure difference across the metering unit (P1-P3) to maintain a constant pressure difference across the regulating valve (the difference between the pressure P1 and the pressure P3 is constant at a setting value which is set in advance and the difference between the pressure P1 and the pressure P2 is constant at a setting value which is set in advance (since P1-P3 = 1st constant, and P1-P2 = 2nd constant this also means the difference between P2-P3 = 3rd constant) [0079] The ECU 4 has the transmission controller 2 d control the gear ratio of the transmission 2 c such that the difference between the pressure P1 and the pressure P3 is constant at a setting value which is set in advance. In addition, the ECU 4 has the opening area measurement mechanism 3 g regulate the opening area of the throttling valve 3 e such that the difference between the pressure P1 and the pressure P2 is constant at a setting value which is set in advance.) equal to a constant reference pressure (P1-P3 or P2-P3); sensors for measuring said pressure difference across the regulating valve (the pressure sensor 10 has 3 inputs that can deliver the difference between P1 and P2 and the difference between P2 and P3, the interfaces at each interface allowing the determination of these two pressure differences has been construed as reading on sensors see  [0078] The pressure difference sensor 10 is electrically connected to the ECU 4, the difference between the pressure P1 and the pressure P2, and the difference between the pressure P1 and the pressure P3 (or the pressure difference between the pressure P2 and the pressure P3) are measured, and the measurement result is output toward the ECU 4).; and a pressure loop (the loop implemented as taught per [0079] supra which maintains the pressure differences constant) positioned to control the speed of the drive device from a difference of said pressure difference across the regulating valve with respect to the constant reference pressure (see [0079] supra).
The recitation of “to quickly adapt the flow rate provided by the pump to the flow rate set point value” has been construed as the result of operating the fuel supply system taught by OBA as discussed above since the functional recitation does not structurally distinguish over OBA as discussed above (the ordinary operation will result in adapting the flow rate provided by the pump to the flow rate set point value, and since applicant has provided no guidance as to how to interpret “quickly” the speed at which this would be accomplished by OBA has been construed as reading on quickly).
OBA as discussed above does not teach wherein the system regulates a fuel flow rate to said fuel outlet from a flow rate set point value. 
OBA teaches regulating the flow rate to said fuel outlet to a flow rate set point value (fuel flow amount is regulated to the necessary flow amount based on measurements provided by metering valve 3 a [0053] The fuel N which is supplied to the centrifugal pump 2 a is regulated to the necessary flow amount in the engine E using the metering valve 3 a after being pressurized by the centrifugal pump 2 a. As shown in FIG. 1, the fuel N which is measured by the metering valve 3 a is supplied to the combustor of the engine E via the heat exchanger K. Here, the heat exchanger K cools a lubricant oil by exchanging heat with the fuel N and the lubricant oil which is used by the engine see also [0046] The opening area regulating mechanism 3 b is attached to the metering valve 3 a, and is, for example, an electrically driven actuator which drives the metering valve 3 a based on a command from the ECU 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA with OBA to perform a simple substitution of one known element (a flow rate control of the fuel outlet) for another (pressure set point control of the elements upstream of the fuel outlet) to obtain predictable results (flow rate control and pressure set point control are merely alternative parameterizations to achieve the same ends, delivery of a fuel at a target fuel flow rate into the combustion apparatus of the engine); KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)
OBA as discussed above does not teach wherein the hydromechanical group is arranged to send the flow rate equal to the flow rate set point value to the outlet of the fuel circuit equal to the flow rate set point value to the outlet of the fuel circuit and a flow rate loop positioned to control a current of a servo valve for controlling the metering unit from the flow rate set point value and a measured flow rate via the metering unit.
OBA teaches wherein the hydromechanical group is arranged to send the flow rate equal (flow amount of the fuel N ) to the flow rate set point value (flow amount that the flow of the fuel N is regulated to) to the outlet of the fuel circuit (the outlet of 1 is the outlet of the fuel circuit) equal to the flow rate set point value to the outlet of the fuel circuit ([0046] The metering valve 3 a is provided in the main tube 1, and a flow amount of the fuel N which flows in the main tube 1 is regulated by regulating the opening area of the main tube 1. The opening area regulating mechanism 3 b is attached to the metering valve 3 a, and is, for example, an electrically driven actuator which drives the metering valve 3 a based on a command from the ECU 4) and a flow rate loop (the loop controlled by ECU 4 and regulating mechanism 3 b that regulates the flow amount of fuel based on the feedback taught at [0053] supra) positioned to control a current of a servo valve (the current that operates electrically driven actuator 3 b for controlling the electrically driven actuator valve/servo valve 3 a) for controlling the metering unit from the flow rate set point value and a measured flow rate via the metering unit (see [0046] supra and see [0053] supra).
OBA as discussed above does not teach wherein the aircraft engine is a turbomachine and wherein the fuel for combustion is delivered to a combustion chamber.
Bader teaches a similar fuel system (having a pump with a variable transmission controlling the shaft speed input into the pump) for a similar application (aircraft engines) in which the aircraft engine is preferentially a gas turbine engine (gas turbine airplane engine [0002] It is common practice for fuel to be fed to a gas turbine airplane engine via a positive displacement pump (e.g. a gear pump). The pump receives fuel from a fuel circuit of the airplane and delivers a flow of fuel in particular for feeding the combustion chamber of the engine) and wherein the fuel for combustion is delivered to a combustion chamber (see [0002] supra).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified OBA with Bader so as to make the aircraft engine a gas turbine engine wherein the fuel for combustion is delivered to a combustion chamber since Bader teaches that it is an intended and preferred application of fuel systems having a pump with a variable transmission controlling the shaft speed input into the pump.
OBA in view of Bader as discussed above does not teach wherein the at least one actuator comprises actuators for controlling a variable geometry variable geometry of the turbomachine
Cires teaches that the actuators that vary nozzle throat size (a variable geometry of the turbomachine) are typically provide with fuel as a hydraulic fluid from the fuel supply system.  The conduit that is necessary to provide said fuel as the hydraulic fuel has been construed as a derivation of the fuel supply. (col. 2 ll. 20-30 “To achieve an acceptable high response nozzle actuation system it is necessary to utilize actuators for varying the throat size of the C/D exhaust nozzle. These actuators typically are hydraulic types of actuators that utilize the engine's fuel for the hydraulic medium. This invention contemplates utilizing an hydraulic actuator utilizing fuel as the hydraulic medium. Moreover, the fuel lines that interconnect the fuel pump and actuators must be flexible in order to accommodate the counter rotating duct function that is utilized to place the exhaust nozzle in the vectoring positions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA in view of Bader with Cires so as to provide the actuator as actuators for controlling a variable geometry variable geometry of the turbomachine to facilitate variable nozzle control and since Cires teaches this is typical for the actuators that vary nozzle throat size.
Regarding claim 4, OBA in view of Bader and Cires teaches the invention as discussed above.
OBA in view of Bader and Cires as discussed above does not teach wherein the drive device drives the pump from a drive shaft of said turbomachine and comprises an epicyclic gear reducer comprising three elements, a central sun gear, an external ring gear, and a planet carrier whose planets mesh with the sun gear and the ring gear, a first of the three elements connected to the drive shaft and a second of the three elements coupled to the shaft of the pump, wherein said three elements are rotatably movable about an axis of the reducer and said drive device further comprises at least a first electrical motor arranged to drive in rotation a third of said elements of the reducer to modify a rotational speed ratio between the drive shaft and the shaft of the pump.
Bader teaches drive device comprising an epicyclic gear reducer comprising three elements, a central sun gear (102), an outer ring gear (104), and a planet carrier (106), whose planets mesh with the sun gear and the ring gear (see [0037] infra), a first of the three elements (102) connected to the drive shaft (see [0037] infra and [0036] In known manner, the gearbox 34, commonly referred to by the abbreviation AGB for “accessory gearbox”, serves to drive various accessories of the engine or its auxiliary equipment. This gearbox is itself driven in rotation by taking some of the mechanical energy produced by a rotary shaft of the engine (such as the high-pressure shaft in a two-spool turbomachine, for example). The speed of rotation of the gearbox 34 is thus proportional to the speed of operation of the engine.) and a second of the three elements (106) coupled to a shaft of the pump (see Fig. 1 and [0037] infra), wherein said three elements are movable in rotation about an axis of the reducer (this is the ordinary operation of a planetary gear system, see also [0037] infra), wherein said drive device further comprises at least first electrical motor (36) arranged to rotatably drive a third (104) of said elements of the reducer, to modify a rotational speed ratio (R) between the first and second of said elements (see [0037] The electric motor/generator 36 is connected to at least one electric circuit 38 of the airplane via at least one inverter 40. The motor/generator used is a reversible electric machine capable of operating as a motor or as a generator. In motor operation, the motor/generator 36 transforms the electrical energy it receives from the electric circuit 38 into mechanical energy that is transmitted to the second inlet 100 b of the differential 100, and in generator operation it transforms a fraction of the mechanical energy it receives via the second inlet of the differential into electrical energy that is transmitted to the electric circuit 38 via the inverter 40. … [0039] In FIG. 1, the differential 100 comprises a sun (or central) gear 102 constituting the first inlet 100 a of the differential that is connected to the AGB 34, an outer ring gear 104 (or annulus) constituting the second inlet 100 b of the differential that is connected to the electric motor/generator 36, and a planet carrier 106 constituting the outlet 100 c of the differential that is connected to the gear pump 18. [0040] In known manner, the differential gear 100 possesses a transmission ratio R that is predefined and that is a function of the number of teeth of the various gearwheels constituting it. This transmission ratio R is known at the time the differential 100 is designed. It makes it possible to establish the following equation of proportionality between the speed of rotation Npump of the rotary shaft 18 c of the gear pump 18 (coupled to the outlet 100 c of the differential) and the respective speeds of rotation NAGB and NE of the AGB 34 and of the rotor of the electric motor/generator 36 (coupled respectively to the first inlet 100 a and to the second inlet 100 b of the differential): R = NE - Npump/ NAGB - Npump [0041] Since the speed NAGB and the transmission ratio R of the differential are known, it is possible, by acting on the speed of rotation NE of the rotor of the electric motor/generator, to regulate the speed Npump of the rotary shaft 18 c of the gear pump 18 so as to regulate the flow rate of fuel taken thereby (this flow rate of fuel taken by the pump 18 is proportional to its speed of rotation). [0042] For this purpose, the regulator device 14 also includes an electronic control system 42 (FIG. 3) that enables the speed of rotation NE of the electric motor/generator 36 to be regulated as a function of requirements in terms of fuel takeoff by the gear pump 18. [0043] For example, the electronic control system 42 may be an electronic module of the full authority digital engine control (FADEC) system. [0044] As shown in FIG. 3, the regulator device thus comprises devices 44 and 46 for measuring the real speed of rotation NAGB(real) of the AGB 34 (which is proportional to the operating speed of the engine), and the real speed of rotation NE(real) of the electric motor/generator 36 [0051] From the values Npump, NAGB(real), and from the predefined transmission ratio R of the differential 100, the electronic system 42 then establishes a setpoint value for the speed of rotation of the electric motor/generator 36. As a function of the difference detected between said setpoint value and the real speed of rotation NE(real) of the motor/generator, the electronic system establishes a corrective value for the speed of rotation NE for application to the motor/generator.). In the present case, OBA teaches a variable transmission which differs from the claimed device by the substitution of a variable planetary gear in which an electric motor varies the gear ratio. Bader teaches a variable planetary gear in which an electric motor varies the gear ratio is known as a variable gear means for the fuel pump of a fuel system. Since all that is required of OBA is a variable transmission and since the intended use of the variable planetary gear of Bader is as a variable transmission, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable since it only requires the normal and ordinary operation of the variable planetary gear taught by Bader. As such, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA in view of Bader further with Bader so as to provide the variable epicyclic gearing of Bader as the  drive device since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another to obtain predictable results, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (B)
Regarding claim 6, OBA in view of Bader and Cires teaches the invention as discussed above.
OBA in view of Bader and Cires as discussed above also teaches a turbomachine (the gas turbine airplane engine of Bader) comprising a system according to claim 1 (see the rejection of claim 1 supra).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBA in view of Bader and Cires and Jansen 2005/0013706
Regarding claim 2, OBA in view of Bader and Cires teaches the invention as discussed above.
OBA in view of Bader and Cires does not teach wherein a hydraulic delayer is placed in the fuel circuit.
Jansen teaches wherein a hydraulic delayer is placed in a fuel circuit (Accumulator [0006] The high burn rates of gas turbine engines requires the fuel delivery system to be capable of rapidly and precisely metering fuel. Traditionally, fuel delivery systems for turbine engines, particularly those used for jet propulsion, have included a fuel pump, a pressure accumulator and a fuel metering device, all of which are separate components mounted on or near the engine and coupled to the engine and fuel source by suitable fuel lines. The accumulator operates to dampen pulsation or ripple in the fuel caused by the pump so that the metering device can accurately dispense the appropriate amount of fuel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA in view of Bader and Cires further with Jansen so as to include an accumulator in the fuel circuit to dampen pulsation or ripple in the fuel caused by the pump so that the metering device can accurately dispense the appropriate amount of fuel.
Regarding the recitation of “between the derivation and the actuators of the variable geometry” the function of the accumulator as disclosed by applicant is to ‘to minimize electrical power required by the drive device” which it does by reducing the reactivity of the fuel circuit (see of applicant’s specification which discloses the minimization of electrical power required by the drive device is the result of the delayer reducing the reactivity of the fuel circuit [0162] “The installation of the hydraulic accumulator 207 forms hydraulic delay means which here make it possible to limit the demand power at the electric motors, 12, 13 in the drive device. Generally, it limits the dimensioning constraints of the drive device 6' related to the reactivity”).  As taught by Jansen supra, the hydraulic delayer taught by Jansen reduces the reactivity of a fuel circuit on which it is installed “The accumulator operates to dampen pulsation or ripple in the fuel caused by the pump” which would result in the hydraulic delayer as taught by Jansen minimizing of electrical power required by the drive device).  As such, the specific location of the accumulator in the circuit would be a mere rearrangement of parts since there is no evidence that the location is critical to provided the disclosed and recited functionality.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA in view of Bader and Jansen further to locate the hydraulic delayer “between the derivation and the actuators of the variable geometry” since it has been held that where shifting the position of the claimed element would not have modified the claimed operation of the device, the particular placement would be an obvious matter of design choice (see MPEP 2144.04 IV. C. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
The recitation of “in order to minimize power required by the drive device” has been construed as the result of placing the hydraulic delayer in the circuit (see of applicant’s specification which discloses the minimization of electrical power required by the drive device is the result of the delayer reducing the reactivity of the fuel circuit (see applicant’s disclosure at [0162] The installation of the hydraulic accumulator 207 forms hydraulic delay means which here make it possible to limit the demand power at the electric motors, 12, 13 in the drive device. Generally, it limits the dimensioning constraints of the drive device 6' related to the reactivity).  As taught by Jansen supra, the hydraulic delayer taught by Jansen reduces the reactivity of a fuel circuit on which it is installed “The accumulator operates to dampen pulsation or ripple in the fuel caused by the pump” which would result in the hydraulic delayer as taught by Jansen minimizing of electrical power required by the drive device).
Regarding the recitation of the power being electric power, per the rejection of claim 4 supra, Bader teaches the drive device comprising an electrical motor which would consume electric power.  As such, per the rejection of claim 4 supra, OBA in view of Bader and Jansen teaches in which the power is electric power.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBA in view of Bader, Cires and Thomassin 2016/0061053
Regarding claim 5, OBA in view of Bader and Cires teaches the invention as discussed above.
OBA in view of Bader and Cires does not teach wherein the drive device comprises a second electrical motor coupled to the first or second of said elements of the reducer, the first and second electrical motors configured to transfer electrical power reversibly from one to the other.
Thomassin teaches connecting accessories to the AGB via electric motors (electric machines ([0035] Accessories 40 may include one or more devices/systems that may, in existing engines, be driven by mechanical coupling to AGB 28 via respective mounting pads to AGB 28. However, in various embodiments of the present disclosure, such accessories 40 may instead be electrically coupled to AGB 28 via electric machine 32 and respective electric machines 46. In some embodiments, one or more of electric machines 46 may be configured to be operated as motors or generators. Accordingly, since accessories 40 may be electrically coupled to HP spool 20 via electric machine 32, separate mounting pads for mechanically coupling individual accessories 40 to AGB 28 may not be required. Accordingly, electric machine 32 may have a relatively larger capacity than conventional electric starters and such larger capacity may be beneficial during cold starts of aircraft engine 10 and also at high altitude relights. As explained below, electric machine 32 may be used to at least partially absorb transient conditions during operation of aircraft engine 10 but may also (or instead) be used during starting of engine 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA in view of Bader and Cires with Thomassin so as to connect the sun (or central) gear 102 constituting the first inlet 100 a of the differential via an electric machine as taught by Thomassin since Thomassin teaches these are embodiments that may be substitute for one another. Connecting the sun (or central) gear 102 via the electric machine of Thomassin connects the first element of the reducer to a second electric motor and because power can transfer between any of the first through third elements of a planetary gear system, the first and second electrical motors are configured to transfer electrical power reversibly from one to the other.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBA in view of Bader, Cires and Suciu 2013/0291514
Regarding claim 7, OBA in view of Bader and Cires teaches the invention as discussed above.
OBA in view of Bader and Cires does not teach an accessory relay box is positioned between the shaft and the drive device.  For the purposes of examination, the shaft has been construed as the shaft of the turbomachine
Suciu teaches an accessory relay box (gear box 38) between a shaft of the turbomachine (the shaft of the spool or the input shaft) and a fuel pump ([0040] An accessory gearbox 38, which may be V-shaped for packaging, is mounted on the engine static structure 16. Referring to FIG. 4, the gearbox 38 includes an input shaft 40 coupled to at least one spool within the engine 10 to provide rotational drive to accessory drive components 42A-42E mounted on the gearbox 38. The accessory drive components 42A-42E may include an oil pump, a fuel pump, a hydraulic pump, a starter and a generator, for example. In the example, the gearbox 38 is generally axially aligned with the compressor section of the engine 10.).  This places the accessory relay box upstream of the fuel pump which can be construed as including the drive device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified OBA in view of Bader and Cires with Suciu so as place an accessory relay box between the shaft and the drive device to facilitate driving accessories for the turbomachine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No16/480,974  in view of OBA ,Bader, Cires, Jansen, Thomassin and Suciu. 
Claim 2 of copending application 16/480,974 teaches all of the limitations of claim 1 except for a flow rate loop arranged positioned to determine a pressure set point value at the outlet of the pump as a function of the flow rate set point value and a measurement provided by said flow rate sensor;  a pressure sensor placed positioned in the fuel circuit at the outlet of the pump; and  a pressure loop arranged to control the speed of the drive device from a difference between a pressure measurement provided by the pressure  sensor and said pressure set point value, to quickly adapt the flow rate provided by the pump to the flow rate set point value. Per the rejection of claim 1 supra, OBA in view of Bader and Cires teach these added limitations.
Per the rejections of claims 3, 4, and 6 supra, OBA in view of Bader and Cires also teach the added limitations of claims 3, 4 and 6.
Per the rejection of claim 2 supra, Jansen teaches the added limitations of claim 2.
Per the rejection of claim 5 supra, Thomassin teaches the added limitations of claim 5.
Per the rejection of claim 7 supra, Suciu teaches the added limitations of claim 7.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741